 Case 2:18-cv-01830-MWF-JPR Document 117 Filed 05/06/19 Page 1 of 1 Page ID #:3932




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.       CV 18-1830-MWF(JPRx)                                           Dated: May 6, 2019

Title:         Matt Furie -v- Infowars, LLC, et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Amy Diaz
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Louis W. Tompros                         Marc J. Randazza
               William C. Kinder
               Stephanie Lin
               Nancy Lynn Schroeder



PROCEEDINGS:                MOTION FOR PARTIAL SUMMARY JUDGMENT [84];
                            MOTION FOR SUMMARY JUDGMENT [88]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.




                                                                   Initials of Deputy Clerk    rs   
                                                -1-                        2:30  min
